               Case 3:19-cv-00723-JCS Document 34 Filed 09/18/19 Page 1 of 3




1 JONATHAN C. DO, Esq. (SBN 184020)
2 P.O BOX 2885
  DUBLIN, CA 94568
3 (For Mailing)
  1150 MURPHY AVENUE, SUITE 240
4 SAN JOSE, CA 95131
5 Telephone: (408)287-4444
6 Attorney For Defendant
7                                  UNITED STATES DISTRICT COURT
8
                                NORTHERN DISTRICT OF CALIFORNIA
9
                                           OAKLAND DIVISION
10
11    STRIKE 3 HOLDINGS, LLC
                                                             Case No. 3:19-cv-00723-JCS
12                         Plaintiff
13                                                           ANSWER TO SECOND AMENDED
      JOHN DOE subscriber assigned IP address
      107.208.9.165,                                         COMPLAINT AND
14
                                                             DISCLOSURE OF NON-PARTY
15                         Defendant                         INTERESTED ENTITIES OR PERSONS

16
17          In response to the numbered paragraphs and sentences of the Complaint, defendant admits,
18
     denies, or otherwise responds as follows:
19
            As to paragraphs 1-5, Defendant lacks knowledge or information sufficient to form a belief as
20
21   to the truth of the allegations contained in these paragraphs as the allegations contained in these

22   paragraphs constitute plaintiff’s characterization and on that basis deny.
23          As to paragraphs 7-11, Defendant admits.
24
            As to paragraphs 12-21, Defendant lacks knowledge or information sufficient to form a belief
25
     as to the truth of the allegations contained in these paragraphs and on that basis deny.
26
27          As to paragraphs 22, 26, and 29 Defendant denies.

28          As to paragraphs 23-25, 27, 28, 30-35, Defendant lacks knowledge or information sufficient


                                                      1
                  Case 3:19-cv-00723-JCS Document 34 Filed 09/18/19 Page 2 of 3




1    to form a belief as to the truth of the allegations contained in these paragraphs and on that basis deny.
2
             As to paragraphs 36-41, Defendant denies on the basis of lacks knowledge or information
3
     sufficient to form a belief as to the truth of the allegations or Plaintiff's Works contained in these
4
5    paragraphs.

6            FURTHER, AND AS AFFIRMATIVE DEFENSES TO EACH AND EVERY CAUSE OF
7    ACTION OF THE COMPLAINT, THE DEFENDANT ALLEGES:
8
             1.       AFFIRMATIVE DEFENSE NO. 1: The plaintiff’s claims failed to state an adequate
9
     claim for relief.
10
11           2.       AFFIRMATIVE DEFENSE NO. 2: The plaintiff failed to mitigate its damages

12           3.       AFFIRMATIVE DEFENSE NO. 3: The plaintiff failed to join all of the necessary
13   party to this action.
14
             4.       AFFIRMATIVE DEFENSE NO. 4: Based upon information and belief, the defendant
15
     alleges that the plaintiff’s damage was caused by its own conduct, including but not limited to its own
16
17   negligence.

18           FURTHER AFFIRMATIVE DEFENSES
19
             Defendant has not had the time to fully investigate the claims against them and based thereon
20
     asks leave of the Court to amend and add any additional affirmative defenses which may later become
21
     apparent.
22
23           WHEREFORE, the defendant prays:

24           1.       That the plaintiff takes nothing by its complaint;
25
             2.       For costs of suit; and
26
             3.       For such other and further relief as the Court shall deem just and proper.
27
             DATED: September 12, 2019
28


                                                       2
               Case 3:19-cv-00723-JCS Document 34 Filed 09/18/19 Page 3 of 3




1
2                                                                         /s/
                                                                   Jonathan C. Do
3                                                                  Attorney for Defendant
4
5
                 DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
6
             Pursuant to Civil L.R. 3-16, the undersigned certifies that as of this date, other than the named
7
     parties, there is no such interest to report.
8
             DATED: September 12, 2019
9
10                                                                               /s/
                                                                   Jonathan C. Do
11
                                                                   Attorney for Defendant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
